Citation Nr: 0631979	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In July 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran, when further action, on his part, is required.


REMAND

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.   In compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
Furthermore, the  notice to the veteran should meet the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),

Review of the record discloses that the veteran was notified 
in a February 2003 letter from the RO as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting in connection with his claims.  
Unfortunately, neither the correspondence nor any other 
document on file adequately informed him of the information 
and evidence necessary to substantiate his claims for service 
connection.  In order to ensure full compliance with the 
VCAA's notice requirements, the Board finds that remand of 
the case is appropriate.  

In addition, the Board finds that all development action 
needed to render a fair decision on each of the claims on 
appeal has not been accomplished. 

The veteran maintains that he has hearing loss and tinnitus 
due to noise exposure in service.  The Board finds the 
veteran's assertion that he was exposed to excessive noise 
exposure from ship weapons being fired, specifically while 
serving on board the U.S.S. Cochrane in Vietnam, to be 
credible.  In this regard, the veteran's service personnel 
records show that he served on the U.S.S. Cochrane, a 
destroyer ship, and was entitled to Hostile Fire Pay from 
July 1969 to December 1969 (excluding November) and from 
February 1971 to July 1971.

The Board notes that a preliminary review of his service 
medical records (SMRs) does not reveal any record of hearing 
loss or tinnitus on his separation audiogram, or complaints 
during service of hearing loss or tinnitus -- however, that 
alone does not preclude him from establishing his entitlement 
to service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Rather, service connection may nonetheless be 
granted when there is a post-service diagnosis of hearing 
loss (that meets the legal requirements set forth under 38 
C.F.R. § 3.385), in addition to medical evidence establishing 
that this disability is causally related to military service.  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  In light of the 
foregoing, the Board finds that a medical opinion as to the 
etiology of the veteran's hearing loss and tinnitus would be 
helpful in resolving these claims for service connection.  
See 38 U.S.C.A. § 5103A.  

Prior to arranging for the veteran to undergo VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Hines VA Medical Center (VAMC), dated from November 1999 to 
August 2003.   The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Hines VAMC 
prior to November 1999 and from August 2003 to the present. 

The Board notes that in June 2003 correspondence from the 
veteran, he  indicated that he received workers' compensation 
benefits from March 2003 to September 2003.  However, records 
associated with the referenced workers' compensation claim 
are not on file, and should also be obtained.

The Board also points out that during the July 2006 Travel 
Board hearing, the veteran stated that he was awarded 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  Id.  See also Clarkson v. Brown, 4 Vet. App. 565 
(1993).   A review of the claims file shows that the SSA 
records have not been requested; therefore, the RO should 
request any determination rendered by the SSA, as well as any 
associated medical records.

Accordingly, these matters are REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  The RO should send the veteran a 
notice letter which is consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).   The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
RO is necessary to substantiate each of 
the veteran's claims on appeal.  The RO 
should invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, as cited to above, as 
regards the five elements of a claim for  
service connection, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

The RO should also request that the 
veteran identify the names, addresses and 
approximate dates of pertinent treatment 
for all health care providers, VA and 
private, to specifically include where he 
was hospitalized 25 years ago after a 
motor vehicle accident, that may possess 
additional records pertinent to the 
claims on appeal.  

2.  The RO should obtain from the Hines 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hearing and back, prior to 
November 1999 and from August 2003 to the 
present.

3.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits, as well as the 
medical reports that were used to render 
the decision.

4.  The RO should obtain copies of the 
medical records pertaining to all 
workers' compensation claims filed by the 
appellant from 2003 to the present.

5.  All records/responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action, if any, to be taken.

6.  After all records and/or responses 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo appropriate VA 
examinations to obtain information as to 
the current nature and likely etiology of 
the veteran's hearing loss, and tinnitus.  
The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.    

The RO should arrange for the veteran to 
undergo VA audiometric testing to 
determine the current level of hearing 
loss in each ear.  Thereafter, the 
veteran should undergo VA otolaryngology 
examination.  Based on the results of 
audiometric testing, the physician should 
specifically indicate whether the veteran 
currently has hearing loss in either ear 
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or  
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the  
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus. 

Then, with respect to any current hearing 
loss and/or tinnitus, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include noise exposure on the USS 
Cochrane.  The examiner should also 
discuss, the significance, if any, of the 
veteran's post-service noise exposure. 

Each examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions  
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for hearing loss, 
tinnitus, and degenerative joint disease 
of the spine, in light of all pertinent 
evidence and legal authority.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

